DETAILED ACTION
Claims 1-15 were subject to restriction requirement mailed on 12/30/2021.
Applicant filed a response, and elected Group I, claims 1-9 and 15, and withdrew claims 10-14, without traverse on 02/28/2022.
Claims 1-15 are pending, and claims 10-14 are withdrawn.
Claims 1-9 and 15 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 15 in the reply filed on 02/28/2022 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/KR2019/002235, filed 02/22/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2018-0022207, filed 02/23/2018) under 35 U.S.C. 119 (a)-(d).

Specification
The disclosure is objected to because of the following informalities: 
Specification, page 25, bottom paragraph, line 7: It is suggested to amend “evaporator..” to “evaporator.”.

Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 3, it is suggested to delete “,” before “an alkali”.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al., US 2009/0170689 A1 (Hatanaka).
Regarding claims 1 and 7, Hatanaka discloses a catalyst for purification of exhaust gas (Hatanaka, [0011]), the catalyst for purification of exhaust gas preferably comprises iron supported on the support (Hatanaka, [0026]); the support is a support having a fluorite structure and containing a composite oxide of zirconium (i.e., Zr) and at least one metal element including cerium (reading upon a carrier comprising cerium oxide and wherein the carrier further comprises a composite oxide comprising one or more element selected from the group consisting of Zr, an alkali metal element, an alkaline earth metal element, a lanthanide element, and a rare earth element) (Hatanaka, [0035]).

With appropriate mathematic calculation (detailed below), a content of the catalyst material (i.e., both iron and Pt) is 0.05 wt.% to 8.89 wt.% based on a total weight of the catalyst, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Mathematic calculation:
Pt: 0.05 wt.% to 2 wt.% based on a total weight of the catalyst
Iron:  0.05*0.8*56/195= 0.01 wt.% to 2*12*56/195= 6.89 wt.% (atomic mass of Fe: 56 g/mol; atomic mass of Pt: 195 g/mol)
Pt and iron combined: 0.06 wt.% to 8.89 wt.%
 
While there is no disclosure that the catalyst is a catalyst for an oxychlorination process of hydrocarbons as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst for an oxychlorination process of hydrocarbons, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.	

Regarding claim 2, as applied to claim 1, a content of the catalyst material (i.e., iron and Pt) of Hatanaka is 0.05 wt.% to 8.89 wt.% based on a total weight of the catalyst, which encompasses the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, as applied to claim 1, Hatanaka further discloses the catalyst further includes an additional component supported on the support, and containing at least one element selected from the group consisting of alkaline earth metal elements, rare earth elements (Hatanaka, [0024]).

Regarding claim 4, as applied to claim 1, with appropriate mathematic calculation, the content of the iron in the catalyst material of Hatanaka is 0.5 wt.% to 99.3 wt.% based on a total weight of the catalyst material, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Mathematic calculation:
Pt: 0.05 wt.% to 2 wt.% based on a total weight of the catalyst
Iron:  0.05*0.8*56/195= 0.01 wt.% to 2*12*56/195= 6.89 wt.% (atomic mass of Fe: 56 g/mol; atomic mass of Pt: 195 g/mol)
Content of iron in the catalyst material: 0.01/(0.01+2)= 0.5 wt.% to 6.89/(6.89+0.05)= 99.3 wt.%

Regarding claim 5, as applied to claim 1, the iron in the catalyst of Hatanaka is 0.01 wt.% to 6.89 wt.% based on a total weight of the catalyst material, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, as applied to claim 1, Hatanaka further discloses the specific surface area of such a support is preferably 15 m2/g or greater. If the specific surface area is less than the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 15, Hatanaka further discloses a support made of a cerium-zirconium-yttrium composite oxide (Hatanaka, Example 1, [0130]).

Regarding claim 8, as applied to claim 1, Hatanaka further discloses a composite oxide of zirconium and cerium (Hatanaka, [0070]); in such a support, an amount of the metal element contained in a support is preferably in a range from 51 mol % to 75 mol % in terms of metal to the amount of the support (Hatanaka, [0071]); additionally, the amount of cerium contained in a metal element in such a support is 90 mol % or higher in terms of metal to the amount of the metal element (Hatanaka, [0072]). With appropriate mathematic calculation (detailed below), the cerium oxide present in the carrier (i.e., support) is in an amount of 85 wt.% to 97 wt.% based on a total weight of the carrier, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 Mathematic calculation:
In Ce-Zr-O composite oxide,
Oxygen: 1- (51 mol% ~ 75 mol%)=25 mol% ~ 49 mol%
Cerium: (90% ~ 100%) * (51 mol% ~ 75 mol%)=45.9 mol% ~75 mol%
Zirconium: (0 ~ 10%) * *(51 mol% ~ 75 mol%)=0 ~ 7.5 mol%
Cerium oxide (i.e., CeO2): 45.9 mol% *(140+16*2)/(45.9 mol% *(140+16*2)+7.5 mol%*91+16*(1-45.9 mol%-7.5 mol%))= 85 wt.% to 75 mol% *(140+16*2)/( 75 mol% *(140+16*2) + 16*(1-75 mol%))= 97 wt.%  (atomic mass of Cerium: 140 g/mol; atomic mass of zirconium: 91 g/mol; atomic mass of oxygen: 16 g/mol)

Furthermore, Hatanaka discloses a support made of a cerium-zirconium-yttrium composite oxide (CeO2--ZrO2--Y2O3); the composition ratio of the resulting composite oxide was 55 mol % (CeO2):40 mol % (ZrO2):5 mol % (Y2O3) (Hatanaka, [0130]). With appropriate mathematic calculation (detailed below), the cerium oxide present in the carrier (i.e., support) is in an amount of 61 wt.% (55 mol%*(140+16*2)/(55 mol%*(140+16*2) + (40 mol%*(91+16*2)) + (5 mol%*(89*2+16*3))= wt.%) (atomic mass of Y is 89 g/mol) based on a total weight of the carrier.

Regarding claim 9, as applied to claim 1, Hatanaka further discloses catalysts were each subjected to powder compacting molding and the resulting materials were ground to a size of 0.5 mm to 1mm to product a pellet shaped catalysts, which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732